—Appeal by the defendant from an amended judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered May 29, 1997, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal possession of a controlled substance in the third degree, upon his plea of guilty.
Ordered that the amended judgment is affirmed.
The defendant knowingly and voluntarily admitted to a violation of probation (see, People v Harris, 61 NY2d 9; People v Nixon, 21 NY2d 338, cert denied sub nom. Robinson v New York, 393 US 1067). The court properly adjudicated the defendant to be in violation of probation based upon his admission (see, CPL 410.70; People v Hunter, 194 AD2d 628; People v Pons, 134 AD2d 378). Contrary to the defendant’s contention, an admission to a violation of probation does not require a waiver of the full panoply of constitutional rights that are waived by reason of a guilty plea to a criminal offense (see, People v Hunter, supra; People v Keemer, 186 AD2d 586; People v Lombardo, 108 AD2d 873). Bracken, J. P., Ritter, Copertino, Santucci and Altman, JJ., concur.